Citation Nr: 1326808	
Decision Date: 08/22/13    Archive Date: 08/29/13

DOCKET NO.  10-19 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the upper extremities.

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from March 1969 to March 1971.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which, in pertinent part, denied service connection for peripheral neuropathy of the upper and lower extremities.  

In an April 2013 informal hearing presentation, the Veterans' representative indicated that the Veteran had filed a written statement in January 2013 requesting that his appeal for service connection for peripheral neuropathy of the bilateral upper and lower extremities be withdrawn.  The Board notes that the Veteran's original January 2013 written statement is not in the claims file or in the Virtual VA electronic claims file; however, the representative included a copy of the Veteran's January 2013 written statement with the April 2013 informal hearing presentation.  


FINDING OF FACT

In January 2013, prior to the promulgation of a decision in the appeal for service connection for peripheral neuropathy of the upper and lower extremities, the Veteran requested that the appeal be withdrawn. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of service connection for peripheral neuropathy of the upper extremities have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

2.  The criteria for withdrawal of the issue of service connection for peripheral neuropathy of the lower extremities have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In a January 2013 written statement, the Veteran withdrew the appeal regarding the issues of service connection for peripheral neuropathy of both upper and lower extremities; therefore, there remain no questions of fact or law for appellate consideration regarding those issues.  Accordingly, the Board does not have jurisdiction to review the appeal regarding the claims for service connection for peripheral neuropathy of the upper and lower extremities, and they are dismissed.


ORDER

The appeal for service connection for peripheral neuropathy of the upper extremities is dismissed.

The appeal for service connection for peripheral neuropathy of the lower extremities is dismissed.



____________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


